3/18/2015          13:06         TO:17137558131           FROM:9724083466              Page:




- Fax Transmission

To:     17137558131                                         From:       David Haymes

Fax:    17137558131                                         Date:       3/18/2015

RE:     Missing page from records No 31 406 Cause No Pages: 2
        01-96-1241-CR



 Comments:

 Dear Mr. Prine:




 I received this trial transcript from you missing page 627, Can you retrieve
 it and email or fax it to me?




 Thank you



 David Haymes MD

 dahaymes@gmail.com

 972-408-3466 fax


 214-683-6613 cell




 This email has been checked for viruses by Avast antivirus software.
 http://www.avast.com
3/18/2015    13:06     TO:17137558131    FROM:9724083466         Page:   2
                                                                  ORIGINAL




                 .   FIRST   SUPREME    JUDICIAL   DISTRICT   COURT

                                   OF APPEALS

                                 HOUSTON,       TEXAS

        CRAIG EDWARD MITCHELL              []

       VS                                  []    CAUSE NO. 0l~ffl-)lV/-G£
       THE STATE OF TEXAS                  []



                                   NO. 31,406           v
       THE   STATE OF TEXAS                [] IN THE1 DISTRICT -COURT
       VS                                  []   BRAZORIA COUNTY, TEXAS
       CRAIG EDWARD MITCHELL               []   23RD JUDICIAL DISTRICT




                               STATEMENT OF FACTS

                                           OF

                                 TRIAL ON MERITS

                         VOLUME V OF SEVEN VOLUMES,




       HONORABLE ALLEN STILLEY, Judge Presiding
       August 28,^1996 Session
                                          4-